                           Case 18-10512-KBO             Doc 2421        Filed 04/01/21         Page 1 of 3




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                     )
             In re:                                                  )     Chapter 11
                                                                     )
             Zohar III, Corp., et al.,1                              )    Case No. 18-10512 (KBO)
                                                                     )
                                                Debtors.             )     Jointly Administered
                                                                     )
                                                                     )     Ref. Docket No. 2392
                                                                     )
                                                                           Hearing Date: April 8, 2021 at 10:00 am (ET)
                                                                     )

                  DEBTORS’ OBJECTION TO PATRIARCH’S MOTION FOR ORDER TO
               SEAL THE COURTROOM DURING THE PRESENTATION OF CONFIDENTIAL
              INFORMATION AT THE HEARING TO BE SCHEDULED ON THE MOTION FOR
              ENTRY OF AN ORDER (A) ENFORCING AND IMPLEMENTING THE TERMS OF
                  THE SETTLEMENT AGREEMENT WITH RESPECT TO A PORTFOLIO
                       COMPANY SALE AND (B) GRANTING RELATED RELIEF

                      Zohar III, Corp. and its affiliated debtors and debtors in possession in the above-captioned

         chapter 11 cases (collectively, the “Debtors”) hereby file this objection (the “Objection”) to

         Patriarch’s Motion for Order to Seal the Courtroom During the Presentation of Confidential

         Information at the Hearing to be Scheduled on the Motion for Entry of an Order (A) Enforcing

         and Implementing the Terms of the Settlement Agreement with Respect to a Portfolio Company

         Sale and (B) Granting Related Relief [Docket No. 2392] (the “Seal Motion”).2 In support of this

         Objection, the Debtors respectfully state as follows:




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261) (“Zohar
         III”), Zohar II 2005-1, Limited (8297) (“Zohar II”), and Zohar CDO 2003-1, Limited (5119) (“Zohar III”). The
         Debtors’ address is 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
         2
           Capitalized terms used but not otherwise defined herein shall have the meanings given to such terms in the Seal
         Motion, except that the movants are simply referred to collectively as “Patriarch” unless the context requires a more
         specific reference.
27945850.3
                       Case 18-10512-KBO          Doc 2421      Filed 04/01/21      Page 2 of 3




                                                    OBJECTION

                The Debtors cannot support the Seal Motion. As detailed in the Debtors’ objection [Docket

         No. 2412] to Patriarch’s sale motion [Docket No. 2388] (the “Sale Motion”), the Sale Motion seeks

         to subvert a fundamental tenet of chapter 11—maximizing the Debtors’ interests in their property

         to attain a result that is in the best interest of the Debtors and their creditors. By the Sale Motion,

         Ms. Tilton seeks to ensure that she obtains a full recovery of her own investments in the subject

         Portfolio Company without a fair (and, in fact, seemingly no) recovery to the Debtors. In doing

         so, she leverages the jobs of the subject Portfolio Company’s employees as the means to achieve

         her singular goal of full payment of her interests. She goes further by conditioning her proposed

         acquisition on this Court’s approval of the Seal Motion. The Debtors do not believe that

         section 107 of the Bankruptcy Code should be used as a tool to shield from public view the unfair

         dealings of Ms. Tilton (as discussed in the Sale Motion), who is an insider of the subject Portfolio

         Company and the Debtors.




27945850.3

                                                           2
                       Case 18-10512-KBO   Doc 2421    Filed 04/01/21    Page 3 of 3




             Dated: April 1, 2020            YOUNG CONAWAY STARGATT & TAYLOR, LLP
             Wilmington, Delaware
                                             /s/ Jacob D. Morton
                                             James L. Patton, Jr. (No. 2202)
                                             Robert S. Brady (No. 2847)
                                             Michael R. Nestor (No. 3526)
                                             Joseph M. Barry (No. 4221)
                                             Ryan M. Bartley (No. 4985)
                                             Shane M. Reil (No. 6195)
                                             Jacob D. Morton (No. 6684)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253
                                             Email: jpatton@ycst.com
                                                     rbrady@ycst.com
                                                     mnestor@ycst.com
                                                     jbarry@ycst.com
                                                     rbartley@ycst.com
                                                     sreil@ycst.com

                                             Counsel to the Debtors and Debtors in Possession




27945850.3

                                                  3
